                                            THE CITY OF NEW YORK
                                                                                                  LAURA C. WILLIAMS
JAMES E. JOHNSON
Corporation Counsel
                                           LAW DEPARTMENT                                Labor & Employment Law Division
                                                                                                    Phone: (212) 356-2435
                                               100 CHURCH STREET
                                                                                                       Fax: (212) 356-2439
                                               NEW YORK, NY 10007                                    lawillia@law.nyc.gov



                                                                    May 12, 2021

        BY ECF                               Application GRANTED. The initial pretrial conference scheduled
        Honorable Jesse M. Furman            for May 24, 2021, is adjourned to June 14, 2021, at 4:00 p.m. All
        United States District Court         pre-conference procedures remain in effect. See ECF No. 3. The
        Southern District of New York        Clerk of Court is directed to terminate ECF No. 9.
        40 Centre Street
        New York, New York 10007                                           SO ORDERED.

                       Re: Carlynn Alexander v. City of New York, et al.
                           Civil Action No.: 21-cv-2543 (JMF)

        Dear Judge Furman:                                                                 May 13, 2021
                       I am the Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, assigned to represent defendants City of New
        York and Marisa Caggiano (“Defendants”) in the above-referenced action. I write to respectfully
        request a three-week extension of time, from May 14, 2021 to June 4, 2021, for Defendants to
        respond to the complaint. Defendants previously requested, and the Court granted, an extension
        of time from March 31, 2021 to May 14, 2021, for Defendants to respond to the complaint. In
        addition, and with such an extension, Defendants respectfully request that the initial pretrial
        conference, scheduled for May 24, 2021 at 3:30 p.m. be adjourned to a date and time following
        Defendants’ response to the complaint, and otherwise convenient to the Court. Plaintiff’s counsel
        consents to the foregoing requests.

                       This additional extension request is made due to the undersigned’s very heavy
        caseload, which includes preparing a motion to dismiss in another action, replies to multiple
        previously filed motions, as well as responses to federal and state discovery requests in multiple
        actions. The foregoing obligations necessitate such additional time to finalize Defendants’
        response.
            Thank you for your consideration of this matter.

                                                        Respectfully Submitted,

                                                               /s/
                                                        Laura C. Williams
                                                        Assistant Corporation Counsel


cc:   Randy E. Kleinman, Esq. (by ECF and Email)
      Gerstman Schwartz, LLP
      Attorneys for Plaintiff




                                           -2-
